Citation Nr: 1546732	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder, generalized anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to October 1975, from July 8, 1978 to July 22, 1978, and from June 2007 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2013 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current psychiatric disability, diagnosed as generalized anxiety disorder (GAD) with secondary depressive disorder, not otherwise specified (NOS) is at least as likely as not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for GAD with secondary depressive disorder, NOS have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the issue decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for a psychiatric disability.  He contends that a series of stressful events while serving in Iraq caused his current psychiatric disorder with anxiety and depression.

In this regard, the Veteran has reported in a March 2014 written statement, that while deployed in Iraq, he served as a mechanic assigned to the private security detail and the team looked up to him as a father figure because of his age.  His duty was to ensure that maintenance was done correctly on all vehicles.  When the team was required to go outside the wire into dangerous territory, it would worry him greatly because if the vehicle would break down due to mechanical failure, the team would be left stranded in enemy territory.  He described his stress and fear involving a few occasions where the convoy had been hit.  He stated "I was very scared that some or all had been killed.  Every other detail after that was very stressful[.]  I was a nervous wreck until they were back safe.  Those guys were very special to me.  We all got pretty close.  I guess you get close when you are put in situations like a war."  During an April 2014 VA examination, he related that he was anxious and worried when "the boys" would go out as to whether they would come back or not.  The Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as stressor events during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's lay assertions of in-service stressors to be credible as they are consistent the circumstances of his war zone duty in Iraq.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for a psychiatric disability.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service.

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed generalized anxiety disorder (GAD) with secondary depressive disorder to his service.  An April 2014 VA examiner, based on review of the claims file and clinical examination of the Veteran, provided the following opinion:

[The] Veteran was in an area of hostile military or terrorist activity which made him anxious during the time and continues to have anxiety with associated depression.  He was not directly involved with any combat and was not exposed to death and destruction.  He does not have full symptomatology of PTSD and does not qualify for the diagnosis and has not been diagnosed or treated for it.  However he has acquired an Anxiety Disorder which is the GAD along with secondary mood disorder which is Depressive Disorder, nos [(not otherwise specified)] for which he is under treatment with medications.  [The] Veteran's GAD with Secondary Depressive Disorder, nos is at[ ]least as likely as not related to [the] Veteran's experience in Iraq during active service.

The Board finds the foregoing opinion to be well-reasoned and persuasive in light of the reported history provided by the Veteran, as well as the examiner's expertise in this matter.

The record also includes a May 2014 VA examiner's opinion that the Veteran's GAD and/or depressive disorder NOS is less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.
Based on review of the claims file, the examiner concluded that there was no discernible relationship among reported stressors and military service and currently reported symptoms of depression and anxiety.  In reaching this conclusion, the examiner noted that the Veteran was discharged in June 2008 but there was no complaint of any mental health symptoms until late 2013 more than five years after his discharge.  He stated that there was no continuum of treatment that would suggest a relationship among GAD and depressive disorder, NOS, and military service.  The examiner further stated that the Veteran's psychiatric symptoms have arisen as the result of his medical conditions, such as knee problems, and corresponding physical limitations and decreased activity level.

However, the Board finds that the rationale provided by the May 2014 VA examiner to be insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  The May 2014 examiner did not address the Veteran's competent lay statements regarding his in-service stressors.  Further, the May 2014 VA examiner based the opinion primarily on the fact that there were no treatments showing psychiatric complaints or symptoms until about 5 years after service.  However, the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment.  Savage v. Gober, 10 Vet. App. 488, 496 (1997)("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  Thus, the Board found the examiner's conclusion that a link between the Veteran's current psychiatric disability and his service cannot be made without medical evidence showing continuity to be flawed.

Based on the foregoing reasons, the Board places greater probative value on the April 2014 VA examiner's opinion than that of the May 2014 VA examiner although both the positive and negative medical opinions were rendered by competent physicians.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided).  At the very least, the medical nexus opinions in this case are in relative equipoise.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for GAD with secondary depressive disorder, NOS.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for generalized anxiety disorder with secondary depressive disorder, NOS is granted.


REMAND

With respect to the Veteran's claim for service connection for a bilateral knee disability, the Veteran requested a videoconference hearing with a Veterans Law Judge in his April 2014 Appeal to the Board (VA Form 9).  However, the record reflects that he was never scheduled for a hearing in connection with this claim.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  To provide the Veteran due process under the law, a remand of this matter to the RO for the requested videoconference hearing is warranted.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing on the issue of entitlement to service connection for a bilateral knee disability.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


